Citation Nr: 0520420	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
left ankle disability.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Indianapolis, Indiana Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
left knee disability and a low back disability, as secondary 
to service-connected left ankle disability.

In April 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The issue of entitlement to service connection for a left 
knee disability, to include as secondary to a left ankle 
disability will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran's low back disability was initially demonstrated 
many years after service and there has been no demonstration 
by competent clinical evidence of record that the veteran's 
low back disability is the result of any incident of service, 
or proximately caused or aggravated by service-connected left 
ankle disability.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, and is not proximately due to, or aggravated 
by, service-connected left ankle disability, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

A VA letter issued in June 2003 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
and examination records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Factual Background

The veteran's service medical records are silent for any 
complaints of, or treatment for a low back disability.  

In VA outpatient records dated in August 2002 and September 
2002, the veteran complained of experiencing low back pain, 
which was assigned pain ratings of 7/10 and 9/10.

A May 2003 VA outpatient record reflects that the veteran 
complained of back pain after he fell on a motor eight days 
prior.

In July 2003, the veteran was afforded a VA orthopedic 
compensation and pension examination.  He complained of low 
back pain and indicated that he used a back support.  An 
examination of the veteran's back found that he had a 
negative straight leg raise bilaterally, mild tenderness to 
palpation along the left lateral lumbar region, and decreased 
range of motion.  The examiner opined that the veteran's 
current symptoms of low back pain were normal for the 
population with age related changes.  He further stated that 
as the veteran did not have a clinically notable leg length 
discrepancy, that the likelihood of his ankle causing his low 
back condition was quite minimal and that he did not believe 
that the veteran's left ankle condition had caused a low back 
condition.

X-rays of the veteran's lumbosacral spine taken in 
conjunction with the veteran's July 2003 examination revealed 
that the veteran had minor degenerative disc disease at L1-2 
consisting of disc space narrowing and marginal osteophyte 
formation.

In a statement dated in April 2005, a VA examiner indicated 
that the veteran has severe left ankle degenerative joint 
disease, which changed his biomechanics and caused knee and 
back pain. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2004).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disability, to include as secondary to a service-
connected left ankle disability.  In order to establish 
service connection on a direct basis, the veteran must 
provide evidence of a current disability, and in-service 
injury or disease, and a nexus between the current disability 
and in-service injury or disease.  The veteran's service 
medical records are negative for any complaints of or 
treatment for a low back disability.  Indeed, a low back 
disability was initially demonstrated by the competent 
clinical evidence of record in 2002.  This was almost 20 
years following the veteran's final separation from service, 
and is too remote from service to be reasonably related to 
service.  Further, there is no clinical opinion of record 
that relates any current low back disability to service.  As 
such, the preponderance of the evidence is against a grant of 
direct service connection for the disability at issue.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that low back arthritis 
was manifested to a compensable degree within one year of his 
separation from service.  In fact, the record reflects that 
the first reported clinical finding consistent with arthritis 
in the low back (marginal osteophyte formation) was in July 
2003, which was many years after service.  Hence, the Board 
finds that the evidence of record does not establish that the 
veteran is entitled to service connection on a presumptive 
basis for the current degenerative changes found in his low 
back.

In order to establish service connection on a secondary 
basis, the evidence must show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  The record 
reflects that the veteran is currently service connected for 
a left ankle disability.  The record also reflects that the 
veteran has been diagnosed with minor degenerative disc 
disease at L1-2.  However, the Board finds that the medical 
evidence of record does not establish that the veteran's low 
back disability was caused or aggravated by his service-
connected left ankle disability.  It is significant to point 
out that the examiner from the June 2003 VA compensation and 
pension examination, after a physical examination and a 
review of the veteran's claim file, stated that the veteran's 
symptoms of low back pain were normal in those with age-
related changes.  He further opined that, because the veteran 
did not have a clinically noticeable leg length discrepancy, 
the likelihood of his ankle causing his low back disability 
was quite low and that he did not believe that the veteran's 
left ankle disability caused a low back condition.  The Board 
acknowledges that a VA examiner in April 2005 indicated that 
the veteran's severe left ankle degenerative joint disease 
changed the veteran's biomechanics, thereby causing the 
veteran to experience back pain.  However, the Board finds 
that such statement reflects no more than acute exacerbation 
of symptomatology of the nonservice-connected low back 
disability, by the service-connected ankle disability.  This 
statement does not reference any chronic increase in low back 
pathology due to service-connected disability.  

Although the veteran asserts that his current low back 
disability is secondary to his service-connected left ankle 
disability, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The medical evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  Thus, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disability, to include as secondary to a service-
connected left ankle disability.




ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left ankle 
disability, is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2004).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).

The veteran's service medical records reflect that he was 
treated for a left knee sprain in March and April 1977 after 
falling from a cattle car.  He was given a 30-day physical 
profile for his injury.  The record reflects that the veteran 
has complained of left knee pain since 2002 and that a 
September 2003 MRI found that the veteran had minimal bone 
bruising of the medial femoral condyle.  The record reflects 
that on examination in July 2003, the examiner commented on 
the relationship between the veteran's current left knee pain 
and his service-connected left ankle disability.  However, 
the Board observes that he failed to comment on the 
relationship between the veteran's in-service left knee 
injury and his current left knee complaints.  Therefore, as 
there has been no opinion as to the relationship, if any, 
between the veteran's current left knee disability and his 
in-service knee injury, a clinical opinion as to the nature 
and etiology of the veteran's knee disability is warranted.  
Such would be useful in the adjudication of the appeal.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a left knee 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of his current left knee 
disability.  The examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that any current left knee disability is 
etiologically related to the reported 
left knee injury (sprain) that the 
veteran incurred in service in March and 
April 1977 after falling from a cattle 
car.  All necessary tests should be 
performed.  The rationale for all 
opinions expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

	3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim 
may be granted.  If the benefit sought 
on appeal is not granted, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
	U. R. `POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


